 In the Matter of THE YOUNGSTOWN MINES CORPORATION,EMPLOYERandUNITED CONSTRUCTION WORKERS, AFFILIATED WITII UNITEDMINE WORKERS OF AMERICA, PETITIONERCase No. 9-B-2333.-Decided Januai_y 29, 1947Mr. Hobert C. Calloway,of Welch, W. Va., for the Petitioner.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board,on November 8, 1946, conducted a prehearing electionamong em-ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner for thepurposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately six eligiblevoters and that six of the eligible voters cast ballots, all of which werefor the Petitioner, with no challenged ballots.Thereafter, hearing in the case was held at Charleston, West Vir-ginia, before William O. Murdock, hearing officer.The hearing offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERYoungstown Mines Corporation, a West Virginia corporation andwholly owned subsidiary of Youngstown Sheet & Tube Company, isengaged, among other mining operations, in the mining of coal inthe State of West Virginia. It also operates at its Deline, West Vir-ginia, mining camp primarily for the convenience of its mining em-ployees, a general merchandise store, the employees of which are aloneconcerned in the present proceeding.The Employer normally pro-72 N.L.R B,No.65.348 THE YOUNGSTOWN MINES CORPORATION349duces from its Nest Virginia coal operations approximately 1,500 to2,000 tons of coal daily, all of which is shipped to steel plants of theEmployer's parent corporation at points outside the State of WestVirginia.During the first 6 months of 1946, the Employer purchasedfor resale at its general merchandise store, goods amounting in valuetcapproximately $70,000.Included among the goods carried insuch store are groceries consisting mostly of national brands.Thestore,which is the only one of its kind in the mining camp of theEmployer, is almost entirely dependent upon the patronage of minersand their families, who constitute 95 percent of its customers and manyof whom are included among the store employees involved herein.We find that the Employer's store is part of its integrated businessenterprise, and that, in the operation of such store facility, the Em-ployer is engaged in commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with United MineWorkers of America, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain store employees of the Employeruntil the Petitioner has been certified by the Board in an appropriateunit.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE. APPROPRIATE UNITWe find that all employees of the Employer's store at Dehue, WestVirginia, excluding office employees and all or any supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held prior to the hearing show that thePetitioner received a majority of the votes cast.We shall, therefore,'SeeMatter of ConsolidationCoalCompany,63 N LR B 169, and cases cited thereinThe Board has,in previous decisions,found both the Employer and its parent corporationto be engaged in coipineice with respect to operations in other localitiesSeeMatter ofOdanale IronCompany,et at.,25 N. L R. B. 1332,Matter of The Youngstown Sheet & TubeCompany,31 N. L R B 338; 35 N. L.R. B. 6602The Employer'smining employees are represented by the UnitedMineworkers ofAmeuca,an affiliate of the Petitioner. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDcertify the Petitioner as the collective bargaining representative ofthe employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Construction Workers, affiliatedwith United Mine Workers of America, has been designated andselected by a, majority of the employees in the unit found appropriate inSection IV, above, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive bargaining representative of all suchemployees with respect to rates of pay, wages, hours of employment,and other conditions of employment.